      Case: 1:20-cv-00111 Document #: 7 Filed: 01/27/20 Page 1 of 7 PageID #:27                         FILED
03/t2it4                    UNTTBD STATES DISTRICT COURT FOR THE                                           ,rAN ? 7 ?g?016
                               NORTHERN DISTRICT OF ILLINOIS
                                                                                                      THOMAS g, BRUTON
                                                                                                  CLERK, U.8, DISTRICT COI'RT

                                                    IA/   FORMA P,4L]PERTS APPLICATION
                                                                       ANI)
                                                             FINANCIAL AFFTDAVIT

           Plaintif   f

                                                   case    Number:     '20 C 0 lll
           Dc'fendant(s)                           .ludge:            i10at, TOh( T.             \hr,1p,rr,

Instructiotrs.'Plcasc answcr every question. Do not lcavc any blanks. Ilthc ansrvcr is "nonc" or
"not applicablc (N/A)." rvritc tltat rcsponsc. Whcrcvcr a box is includcd, placc a / in u,hichcvcr
box applies. If you ueed nrore space to answer a question or to explain yoLtr answcr, attach an
additional pagc that rcfcrs to cach such qlrcstion by nunrber and providc thc additional inhrnnation.
Piease print or type yoLlr answers.

Apillicution: l, J I\WJW                  A Ddu*r-                            . rlcclarc tlrat   Iarn   thcffirtitt'
EF t' t kr-.'rtr, n u*, tfjiut r""                 )lmOS*          ) in thc   abovc-cntitlcd casc. This allidavit
6rrstitutesmyapplication.aymcntoffccs'o,Q1nSuppor1ol.nry
                           orffioth. I declare that I am unable to pay thc costs o1'thcsc
motion for appointment olcounscl,
procccdings, and i bclicve that I am cntitled to the rclicf' sought in thc
conrplaint/petition/motioniappeal. In support of rny application, I ansrvcr the tbllorving qltcstions
undcr pcnalty of periury.

l.         Are you currently incarcerated?                                                &",                nxu
                                                                                                            cstit-rn 2)
           r   D   #: 21q10"U++              Name ofprison or jail:
           Do you rcccivc any payment l'rorn thc institr"rtion'/
           Monthly amount:

)          Arc you currcntly employed?                                                    flv*.
           a. If thc answcr is 'J,g.i," statc your:
                  Mo nt h l.t' salary tlr wagcs:
                  Narne and address of ernployer:



           b.         If thc answcr is "rzo,"statc your:
                      Bcginning and cnding datcs of last 9mp
                      Last monthll,salary or wagcs:
                      Namc 3nd.ad^drc;p of last cmplo
                                                                                                                          l\0,1&..
      Case: 1:20-cv-00111 Document #: 7 Filed: 01/27/20 Page 2 of 7 PageID #:28




-).     Are you   married?
                 If'the answer is "ycs," is your spousc currcntly employccl?
                                                                                         nY..
                                                                                         fly",
                                                                                                        &,
                                                                                                        INo
                 Spousc's monlhly salary or wagcs:
                 Nanrc and addrcss of spousc's cmploycr:



4.      In addition to your incomc statccl abovc in rcsponsc to Question 2 (which you shoulcl not
        repeat here). hcttte ),ou ot' anvone else living at lhc .same resiflerlc'c rcccivccl nrorc tltan
        $200 in the pasf tr.vclvc nronths t}om any of thc lbllowing sourccs'J Mark a y' ncxt tcr
        "Ycs" or "No" in cach of thc catcgorics a. through g, chcck all boxcs that apply in cach
        catcgory. and fill in thc twclvc-month total in each catcgory.
                    //
        a.       Msotrry u, ffiug.,                                                    f]Ycs            s(,
                 Total received in the last l2 months:
                 Received by:
                   /,,,j

        b.       EBusircss.Mrofcssionorfiothcrself:employmcnt                          ny.,             EK"
                 Total receivcd in thc last 12 nronths:
                 Received bv:
                                            /             _/
                 Lll Rcntal incomc.     intcrcst or[ .fdividcnds                         flvc'          Uu(o
                 Total rcccivcd in thc last l2 montl'rs:
                 Rcccivccl by:

        d.       dP.nrio,',r.EIsgc1alr".uriry.Cn,',t,itics,d!g,,i'nrurrr...E6oauitiry.#orkcrs'
                 conrpcnsation. Malimony or nrainicnancc orM child support                 ,.

                 Total rcccivcd in thc last l2 nronths:
                                                                                         flvcs          ffi,,
                 Received by:

                 El'cin, o,    inheritances                                            Iv.t
                 Total rcccivcd in thc last 12 months:
                 Received bv:

                 -J Uncrnploynrcnt, ![wclfarc
                 l.J                -/        orLdany
                                                -/
                                                                        '
                                                      othcr public assistancc
                                                                                         fk"            M(
                 Totztl receivcd in the Iast 12 months:
                 Received by:

        {}
        b'       nAry    other sourccs (dcscribe sourcc:                                 [v.t           nxo
                 Total rcccivcd in tlrc last l2 months:
                 Rcccivcd by:

5.      Do 1,ctu or an.vone else   living   ut   lhe sanre residenc't:have tnore than $200 in cash or chca,l{ing-
        or savings         accounts?                                                   flY..            Eho
        Total amount:
        In whosc narnc hclcl:                                     Rclationship to you:
      Case: 1:20-cv-00111 Document #: 7 Filed: 01/27/20 Page 3 of 7 PageID #:29




6.      Do y611ot'ott))one else living at the same residenc'e own any stocks. bottds. securities or oJtfcr
        Ilrrancial   instrunrcnts'l                                                  fly",       El(,,
        Propcrty:                                   Current valuc:
        In r,r,hosc nanrc hcld:                            Rclationsliip to yc)Lr:

7.      Do 1,su or anyone el.se living at the same resitlen('e own any rcal cstatc (rvith or withclut a
        ntortgage)? Rcal cstate includcs. anrong othcr things. a housc. apartmcnt. condorninjr/1.
        coopcrativc, two-flat. ctc.                                         Llycs         Ljft,,
        Type ofproperty and addrcss:
        Current value:                                   Equity:                        (Equity is
        thc differcncc bctween wlrat thc property is worth and thc amount you owe on it.)
        In whosc name hcld:                             Rclationship to you:
        Anrount of monthly mortgagc or loan paymcnts:
        Name of person rnaking payments:

8.      Do 1,ss or an.vone else lit'ing at the sante residel,ce own any automobilcs with a_curdnt
        nrarkct valuc of rnorc than  51000?                                          Ey.,  El(o
        Year, nrakc and rnodcl:
        Current value:                                    Equity:                        (Equitv is
        the diflerence betwecn what the au tornobile is worlh and the alnount you owe cln it.;
        Amount of rnonthly Ioan paymcnts
        lnwhoscnamc hcld:                                 Rclationshipto you:
        Name ofpcrson making paymcnts:

9.      I)o 1,ev ot at'tv-on€ el,se living at lhe sume residence own any boats. trailers, ntobilc homcs
        or other iterns of personal property with a current markct value of morc than 51000? /

        Propcrty:
                                                                                     Dv..        Mu
        Cunent value:                                     Equity:                         (Equity is
        thc differcnce betwcen what the propcrty is r,vorth and thc amount you o\vc on it.)
        Anrount of rnonthly loan payments:
        In whosc narnc hclcl:                             Rclationship to )ou:
        Name of person making paynents:

10.     List thc pcrsons v,ho live v,ith you who are depcndcnt on you for support. Statc your
        rclationshjp to cach pcrson and state whether you arc entircly responsiblc fbr thc pcrson's
                               nronthly amount you contribute to his or hcr support. If nonc. chcck
        ;:H"ffjl:..0".tn.


ll.     List thc pcrsons v.'ho tlo nel live v'ith you who arc dcpcndcnt on you fbr support. Statc your
        relationship to each pgrsin and state how much you contribute rnonthly to his or her support.
        Il'nonc, check h.."'' El'None.
    Case: 1:20-cv-00111 Document #: 7 Filed: 01/27/20 Page 4 of 7 PageID #:30




I declare under penalty of pcrjury that the abovc infornration is truc and corrcct. I unclcrstancl that
28 U.S.C. $ l9l5(cX2)(A) statcs that thc court shall dismiss this casc at any tinrc if thc court
dctcnnincs that rny allcgation of povcrty is untruc.

                                                              Ut$)ud(f
                                                                Signature
                                                                            J\ Iw*
                                                                          Appl icant
                                                                               of'



                                                                    (Print Name)



NOTICE TO PRISONERS: [n addition to the Ccrtificate bclow, a rrrisoncr must also attach a
print-out ftom the institution(s) rnhere he or she has been in oustodv dLrrinq tho last six months
shorving all receipts. cxpcnditurcs and balanccs in the prisoncr's prison or iail trust fund accounts
dr.rrinq that pcriod. Becausc the larv requircs inlbnnation as to such accounts covcring a firll six
montlts bcforc you havc filcd your Iawsuit. you must attach a shcct covcring transactions in y()ur o\vn
account - prcparccl by cach institution whcrc you havc bccn in custody during that six-nronth pcriod.
As already stated, you must also have the Certitlcate bclou, completed by an autirorizcd officcr at
cach institution.



                                                 CERTIFICATE
                                   (lncarcerated applicants only)
                        (To tre completed by the institution of incarceration)

I ccrtiry tliat rhc applioant,arnccl   hcrci,.
                                           YIMII;il@UWtD.#-nc!7LfL11L. has thc
sum    of $ Ll ,le5                    on account to his/her cretlit at (name of institLrtion)
  \]SMCTP                                  I turthcr ccrtify that thc applicant has thc fbllowing sccuritics
to his/hcr crcdit:                         I furthcr ccrtify that during thc past six months tlic applicant's

average monthly deposit      was$        i(o'oL-\            (Add all dcposits from all soLrrces and thcn
divide by nurnbcr of months).


  Q\- ir       -zc                                                                           C"-s [."
        Date                                           Signaturc of Authorized Otlr

                                                                                                 Co,N(er-ofL
                                                            (Print Narr
         Case: 1:20-cv-00111
Inmate StatementCombined                                         Document #: 7 Filed: 01/27/20 Page 5 of 7 PageID #:31Page I of,1




      Inmate Reg #:                          27970044
                                                                  Inmate Statement
                                                                                                Current Institution:          Springfield MCFP
                                                                                                                                                          ffi
      Inmate Name:                           GRATIAM, FREDRICK                                  Housing Unit:                 SPG.E-P
      Report Date:                           0y17t2020                                          Living Quarters:              E0l-002L
      Report Time:                           2:44:52PM
  Aloha                                                                                                                   Transaction         Encumbrance
  Code          Date/Time               Reference#             Pavment#        Receiot#        Transaction Tvoe               Amount              Amount Ending Balance
  sPG           y14/2020                74                                                     Sales                           $19.75                             $92.65
                8:25:41 AM
  sPG           Ut4t2020                6t                                                     Sales                          ($   le.7s)                         $72.90
                't'.27'.57   AM
  SPG           I I 4 / 2020 3 :   12:20 TX0    |0   420                                       Transfer - In from              $92.6s                             $92.6s
                AM                                                                             TRUFACS
  SPG           11412020 3:12:20 686                                                           BP-199 Refusal                                       ($6s.oo)
                AM
  I
                         Total Transactions:4
                                                                                                                Totals:               $92.6s         ($65.00)


                                                                                       Current Balances
                                    Available          Pre-Release Debt                         SPO             Other     Outstandinq Administrative             Account
      Aloha Code                     Balance               Balance Encumbrance Encumbrance Encumbrance               Instruments                      Holds      Balance
      SPG                              $27.6s                  $0.00           $0.00            s0.00           $6s.00    $0.00                       s0.00       $92.6s
      Totals:                          $27.65                  $0.00           $0.00            $0.00           $6s.00    $0.00                       $0.00       $92.65


                                                                                        Other Balances
                                               National 6            Natiosnl 6             Local Max                                       Commissarv Commissary
            National 6                           Months            Months Avs         Balance - Prev 30   Average Balance                      Start Restriction End
                                                                                                                                     Restriction
       Months Deoosits                   Withdrawals              Dailv Balance                   Davs       - Prev 30 Davs                        Date             Date
                    $   l 80.00                      $166.01              $104. l 8              s92.6s             $95.99                         N/A              N/A




https :/i I 0.      33    .41      .l 06 ltruweb/InmatestatementCombined.aspx                                                                                   U17t2020
f-=_
|
f-l:J-
         .-   O---
I -QS         $1-:
r F:          ==
IEE           Ez=__
| =
'
              -.4-
              -==-
l--
I




I



I




I


I




I

lztr                  HH
                      $H
I sgFk
    ss$#
                           Case: 1:20-cv-00111 Document #: 7 Filed: 01/27/20 Page 6 of 7 PageID #:32




II *E€9gF
II R  FFs
   *= EF+
      EEg
I
I

I
        Case: 1:20-cv-00111 Document #: 7 Filed: 01/27/20 Page 7 of 7 PageID #:33




                       38[
                           I5[
                                $a:

                                           &E
                                       €B
                                               lr
                                               B

                                                      o.
                                                  E
                                                      .a
                                                  o

                                                       L.
                                                          o
                                                           I




                                                                                    \\
            '*.
      C':
h1)
